Case 2:19-cv-01708-APG-EJY Document 1-2 Filed 10/01/19 Page 1 of 3




             EXHIBIT B




  Minutes re: Proposed
Conceptual Amendment for
   Senate Bill No. 311




              EXHIBIT B
      Case 2:19-cv-01708-APG-EJY Document 1-2 Filed 10/01/19 Page 2 of 3Action:
                                                             Committee
                                                                                Do Pass ____________
                                                                        Amend & Do Pass ____________
                                                                                 Other ____________

                      Assembly Committee on Commerce and Labor
                   This measure may be considered for action during today’s work session.


SENATE BILL 311
  Prohibits certain discriminatory practices against a person seeking credit. (BDR 52-1048)

       Sponsored by:       Senators Parks, Harris, and Brooks, et al.
         Date Heard:       May 1, 2019
       Fiscal Impact:      Effect on Local Government: Increases or Newly Provides for Term
                           of Imprisonment in County or City Jail or Detention Facility.
                           Effect on the State: Yes.

Senate Bill 311 expands the protection against discrimination of a person seeking credit to include
color, creed, disability, gender identity or expression, national origin or ancestry, race, religion,
and sexual orientation. The bill requires the commissioner of the Financial Institutions Division of
the Department of Business and Industry to study the nature and extent of any discrimination
of the expanded protections and to cooperate with and assist in programs to prevent or eliminate
such discrimination.

Amendments:

Senators Harris and Parks and Assemblywoman Tolles propose the following amendments to
Senate Bill 311 (see attached):

1. Add a new section to the chapter governing equal opportunity for credit to require a creditor
   to deem the credit history of a credit applicant to be identical to the credit history of that
   person’s spouse under certain circumstances outlined in the proposed conceptual amendment.
   A violation of this new requirement is deemed to be discrimination based on marital status;

2. Define “marital status” for the chapter governing equal opportunity for credit, which prohibits
   credit discrimination based on marital status, to include all states of being married or
   unmarried, and expressly include the states of being divorced, married, separated, single,
   or widowed. The intent is to clarify that discrimination based on any type of marital status is
   prohibited; and

3. Add Senator Harris as a primary cosponsor and Assembly Members Jauregui, McCurdy II,
   Spiegel, and Tolles as primary joint sponsors.
          Case 2:19-cv-01708-APG-EJY Document 1-2 Filed 10/01/19 Page 3 of 3

            Proposed Conceptual Amendment for Senate Bill No. 311
          (Proposed by Senator Parks, Senator Harris and Assemblywoman Tolles)

Amend the bill as follows:

   Add a new section to NRS Chapter 598B to address the problem of a person who has no credit
    history because the person has been married and the person’s spouse has handled the couple’s credit
    during the marriage in such a way that the person’s spouse, but not the person, is the only one of the
    couple to have a credit history. In this case, the person may not be able to obtain credit, even though
    the person contributed to the development of the couple’s credit history, because the credit history is
    entirely in the spouse’s name.

    The intent of this proposed conceptual amendment is to address this problem by providing a new
    requirement that a creditor deem the credit history of an applicant for credit to be identical to the
    credit history of that person’s spouse under certain circumstances. Violation of this new requirement
    would be deemed to be discrimination based on marital status, which is already prohibited in
    language found in Section 3 of the bill. To achieve the intent of addressing this problem, this
    proposed conceptual amendment would add a new section to the bill, to read as follows:

        1. If an applicant for credit:
        (a) Has no credit history;
        (b) Was or is married;
        (c) Requests that the creditor deem the credit history of the applicant to be identical to the
    credit history of the applicant’s spouse which was established during the marriage referenced in
    paragraph (b); and
        (d) If requested by the creditor, provides, with regard to the marriage referenced in paragraph
    (b), evidence of:
            (1) The existence of the marriage; and
            (2) The date of the marriage and, if applicable, the date the marriage ended,
    then the creditor must deem the credit history of the applicant to be identical to the credit history
    of the applicant’s spouse which was established during the marriage referenced in paragraph (b).
        2. Violation of this section by a creditor shall be deemed to be discrimination based on
    marital status.

   Define “marital status” for the purposes of the provisions of NRS Chapter 598B which prohibit
    discrimination based on marital status with regard to credit. The intent of this proposed conceptual
    amendment is to clarify that discrimination based on any type of marital status is prohibited. To
    achieve this intent, define the term “marital status” for the chapter to include all states of being
    married or unmarried, and expressly include the states of being single, married, separated, divorced
    or widowed.

   Add Senator Harris as a primary co-sponsor, with her name added immediately after Senator Parks’s
    name, and add Assemblywoman Jauregui, Assemblyman McCurdy, Assemblywoman Spiegel and
    Assemblywoman Tolles as primary joint sponsors.
